DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed June 3, 2021, with respect to claims 1-10 and 13 have been fully considered and are persuasive.  The rejection of claims 1-10 and 13 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein said fan controller controls the flow amount of said first and second cooling fans so that an airflow ratio of the flow amount of said first cooling fan to that of said second cooling fan is set to a first airflow ratio when the opening width of said air blowing port is a first width, and the airflow ratio of the flow amount of said first cooling fan to that of said second cooling fan is set to a second airflow ratio larger than the first airflow ratio when the opening width of said air blowing port is a second width wider than the second width,” [emphasis added]. Claims 2-10 and 13 are considered allowable by virtue of their dependence on claim 1. 
Akiya US 2013/0236202 teaches first, second and third widths as provided by the shutter position. However the prior art fails to teach or suggest the claimed airflow ratios.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852